Citation Nr: 0522941	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  02-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for loss of sight in the 
right eye, claimed as residual to service connected facial 
wounds.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in pertinent part, denied 
entitlement to service connection for loss of sight of the 
right eye.


FINDING OF FACT

There is no competent medical evidence of a nexus between 
loss of sight in the right eye and any incident of active 
military service.


CONCLUSION OF LAW

Loss of sight in the right eye was not incurred in or 
aggravated by active military service, or proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The record shows that service connection is in effect for 
moderately disfiguring scars of the face, rated as 10 percent 
disabling effective May 22, 1946.

Service medical records are negative for any condition of the 
right eye.  The veteran was involved in an automobile 
accident in February 1946, in which he received deep 
lacerations of the forehead, bridge of nose, right cheek, and 
right ear.  There was some tenderness over 7-8 ribs on the 
left laterally.  There were also abrasions on both legs noted 
as minor.  His separation examination dated in May 1946 
showed normal pupils and 20/20 vision, and no disease or 
anatomical defects of either eye.

Records from Dayton Eye Institute indicate that the veteran 
had intraocular lens implants in the left eye in 1981.

Records from Dayton Eye Institute dated in 1985 showed that 
the veteran had a cataract removed from his right eye and a 
replacement lens inserted.  The following year, the lens had 
to be removed and replaced.

Medical records from S.A.M., M.D., showed that in February 
1986, the veteran had surgery for a retinal detachment of the 
right eye.  In June 1986, he had more surgery on the eye and 
follow up continued into 1987.  

There are records of treatment at the Dayton Eye Institute 
for Fuchs corneal dystrophy of the right eye in 1999 and 
2000.  Visual acuity in the right eye at that time was 20/40.

A statement dated January 2002 from M.C.W., M.D., indicated 
that the veteran underwent cataract surgery on the right eye 
in December 1985.  The veteran reported that he had an 
automobile accident in 1946 in which he sustained multiple 
injuries of his face around his right eye.  The physician 
indicated that the cataract surgery itself appeared to be 
uneventful; however, postoperatively, in January 1986, the 
veteran was noted to have a dislocation of the intraocular 
lens into the vitreous of his eye through a capsular tear.  
The veteran had to undergo removal of the intraocular lens 
and replacement with an anterior chamber intraocular lens.  
He subsequently developed a retinal detachment in February 
1986 and underwent a scleral buckling procedure for that.

The physician indicated that it was certainly possible, 
although not probable, that there was a weakness in the 
capsule of the lens or in the lens zonules, as a result of a 
remote injury.  This would not cause any observable problems 
until the stresses of cataract surgery occurred.  The 
physician noted that because a weak area of the capsule or 
zonules would be behind the iris, it would not necessarily be 
observed during the cataract surgery.  It was noted that 
remote trauma to the veteran's right eye (at the time of his 
accident in 1946) could have resulted in a weakness in his 
lens capsule or lens zonules.  This could then have resulted 
in dislocation of his intraocular lens after cataract 
surgery, and in all the other ocular complications and 
problems that he has had.  The physician indicated that 
certainly, this could not be proved, but it was very 
reasonable as an explanation of his complications of cataract 
surgery.

At his March 2003 VA examination, the examination of the 
veteran's right eye showed corrected visual acuity was 20/200 
both near and far.  There was no evidence of diplopia.  There 
was reduced visual field in the superior area of the right 
eye.  The doctor related that this could be due to the 
retinal detachment.  Following the retinal detachment it was 
repaired with a scleral buckle (which was revised) and 
cryotherapy, also had laser retinopexy; this was complicated 
by post-operative degenerative macular edema; according to a 
letter from S.A.M., M.D., lattice degenerative was present in 
both eyes.  The examiner indicated that although head trauma 
could be associated with weakening of the zonules, it was 
less likely than not that a weakness in the posterior capsule 
would be a result of said head trauma; posterior capsular 
tears were a known complication of cataract surgery.  
According to the doctor lattice degeneration was a known risk 
factor for retinal tears and detachments and it was more 
likely than not that the retinal detachment was related to 
the lattice degeneration and not to the head trauma years 
earlier.  The anterior chamber, lens, and vitreous, and iris 
were unremarkable.  

In a June 2005 letter from M.C.W., M.D., the physician noted 
the same opinion and rationale as in his January 2002 letter; 
however, he omitted the previous language in his prior letter 
indicating that it was "certainly possible, although not 
probable, that there was a weakness in the capsule of the 
lens or in the lens zonules, as a result of a remote 
injury."  The physician in the June 2005 letter indicated 
that it was possible that there was a weakness in the capsule 
of the lens or in the lens zonules, as a result of a remote 
injury.  



Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letter dated July 2001 the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim.  He has been made 
aware of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The July 2001 letter indicated that the RO had 
received the veteran's claim for service connection for loss 
of sight in the right eye secondary to a head injury.  The 
letter informed the appellant of what the evidence must show 
to establish entitlement to the benefit he wanted.  

The January 2003 letter informed the appellant that he had 
one year from the date of the letter to submit information.  
The appellant was told of what information/evidence that had 
already been received.  He was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the July 2001 was sent, the veteran submitted private 
medical records.  A rating decision was issued in November 
2001.  The veteran submitted a private medical opinion dated 
January 2002 and a statement of the case was issued in May 
2002.  In October 2003, the Board remanded the issue so that 
the veteran could be scheduled for a VA ophthalmologic 
examination and an opinion rendered by the examiner.  
Supplemental statements of the case were issued in March 2004 
and March 2005.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claims.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice-
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

After reviewing the overall evidence, the preponderance of 
the evidence, the preponderance of the evidence is against 
entitlement to service connection for loss of sight in the 
right eye.  Service medical records show that the veteran was 
involved in an automobile accident in February 1946, in which 
he received deep lacerations of the forehead, bridge of nose, 
right cheek, and right ear.  There was some tenderness over 
7-8 ribs on the left laterally.  There were also abrasions on 
both legs noted as minor.  His separation examination dated 
in May 1946 showed normal pupils and 20/20 vision, and no 
disease or anatomical defects of either eye.

The items of evidence that are in favor of the veteran's 
claim are the two statements from M.C.W., M.D., dated in 
January 2002 and June 2005 which indicated that remote trauma 
to the veteran's right eye (at the time of his accident in 
1946) could have resulted in a weakness in his lens capsule 
or lens zonules.  This could then have resulted in 
dislocation of his intraocular lens after cataract surgery, 
and in all the other ocular complications and problems that 
he has had.

It is concluded that the opinion from M.C.W., M.D., is too 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  As such, the January 
2002 and June 2005 statements from M.C.W., M.D., are of 
limited probative value as the statements were expressly 
stated in speculative terms (i.e., it is "possible").

By contrast, after reviewing the veteran's complete claims 
folder and outpatient treatment records, the VA examiner 
concluded in March 2003, that although head trauma could be 
associated with weakening of the zonules, it was less likely 
than not that a weakness in the posterior capsule would be a 
result of said head trauma; posterior capsular tears were a 
known complication of cataract surgery.  According to the 
doctor lattice degeneration was a known risk factor for 
retinal tears and detachments and it was more likely than not 
that the retinal detachment was related to the lattice 
degeneration and not to the head trauma years earlier.  

Accordingly, it is found that the March 2003 opinion is 
entitled to greater weight than the January 2002 and June 
2005 statements.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

For these reasons, it is found that the preponderance of the 
evidence is against the claim for secondary service 
connection for loss of sight in the right eye.


ORDER

Entitlement to service connection for loss of sight of the 
right eye, claimed as residual to service connected facial 
wounds is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


